Citation Nr: 1600356	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  13-24 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease L4 to S1 with anterior spurring at multiple levels previously rated under 5293 with associated stenosis and history of laminectomy,  currently evaluated at 40 percent disabling. 

2.  Entitlement to an increased evaluation of left lower extremity radiculopathy, currently evaluated at 20 percent disabling.

3.  Entitlement to an increased evaluation of right lower extremity radiculopathy, currently evaluated at 10 percent disabling.

4.  Entitlement to an increased evaluation of neurogenic bladder, currently evaluated at 10 percent disabling.

5.  Entitlement to an increased evaluation of tender lumbar scar, currently evaluated at 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from July 1975 to May 1980, and from February 1982 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2015, the Veteran presented testimony at a Travel Board hearing before a Veteran's Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (West 2014); 38 C.F.R. 
§ 20.707 (2015).  In November 2015, the Board sent the Veteran a letter which explained that the VLJ who presided over his hearing was no longer available to participate in his appeal, and offered the Veteran a hearing before a different VLJ; otherwise, the case would be reassigned.  In December 2015, the Veteran responded that he did not wish to have another hearing.  Thus, the Board can proceed with the Veteran's appeal.
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that, with the exception of Social Security Administration records, all documents therein are either duplicative of those contained in the VBMS or irrelevant to the claims on appeal.

The issue of an increased evaluation of right lower extremity radiculopathy is decided below.  The remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


FINDING OF FACT

At his July 2015 hearing before the Board and in a contemporaneous written statement to VA, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal pertaining to the issue of entitlement to an increased evaluation of right lower extremity radiculopathy, currently evaluated at 10 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an increased evaluation of right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative on the record at a hearing.  38 C.F.R. § 20.204. 

The Veteran indicated at his July 2015 Board hearing that it was his intention to withdraw the appeal of the issue of entitlement to an increased evaluation of right lower extremity radiculopathy.  At that time, the Veteran submitted a signed statement in which he agreed to withdraw the issue.  Hence, there remain no allegations of facts or law for appellate consideration of this issue.  Thus, the Board has no jurisdiction to review the appeal of the issue, and it is dismissed. 

ORDER

The appeal pertaining to the issue of entitlement to an increased evaluation of right lower extremity radiculopathy, currently evaluated at 10 percent disabling, is dismissed.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

A review of the claims file reveals that, since a July 2014 adjudication of the Veteran's claims, additional evidence has been associated with record that has not yet been reviewed by the AOJ.  Specifically, VA treatment records dated through October 2015 and an October 2015 Back Conditions DBQ report have been added to the Veteran's VBMS file.  In July 2015, the Veteran submitted new evidence in relation to his claim, along with a waiver of AOJ review of such evidence.  However, there is no indication in the file that the Veteran waived consideration of evidence added to the file between the July 2014 adjudication of his claims and the July 2015 waiver.

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that pertinent evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with a claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a SSOC, it must prepare a SSOC reviewing that evidence.  38 C.F.R. §19.31(b)(1).  

Accordingly, as the evidence added to the VBMS file is pertinent and consideration of this evidence has not been waived, this matter must be returned to the AOJ for initial consideration of this evidence.

In addition, the evidence submitted by the Veteran in July 2015 consisted of information saved to multiple compact discs (CDs).  It appears that the information on the CDs was not readable, as there is no indication in the Veteran's file of any additional documentation extracted from the CDs.  Therefore, upon remand, the Veteran should be given the opportunity to submit print-outs of the records contained on the CDs submitted.  The AOJ should also specifically request that the Veteran furnish, or furnish appropriate authorization for the AOJ to obtain, any pertinent, outstanding private records.  

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from October 2015 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from October 2015 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  Send to the Veteran and his representative a letter which informs the Veteran that the CDs received in July 2015 were unreadable and that he should submit a print-out of any records he wishes to be considered.  In addition, the Veteran should be asked to provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the AOJ should readjudicate the Veteran's claims based on the entirety of the evidence, to include consideration of all evidence added to the record since the July 2014 adjudication of the Veteran's claims.  If the benefits sought on appeal are denied, the AOJ must furnish to the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).





______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


